Citation Nr: 1454746	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and his sister-in-law


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for schizophrenia and depression. 

The United States Court of Appeals for Veterans Claims has held that claims for service connection for one psychiatric disorder encompass claims of service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has characterized the claim as shown on the title page.

This matter was before the Board in January 2011 where it was remanded by the Board to schedule the Veteran for a Board hearing.

Thereafter, in May 2012, the Veteran, his brother and his sister-in-law testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.

In June 2012, the Board remanded the case for additional development, which included obtaining outstanding VA and private treatment records, Social Security Administration records and scheduling the Veteran for a VA examination.

In March 2013, the Board remanded the case in order to obtain outstanding service personnel records and an addendum VA medical opinion.

Most recently, this matter was before the Board in November 2013, at which time it was remanded to obtain an additional VA medical opinion.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has had a valid psychiatric diagnosis at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include schizophrenia and depression, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in September 2008 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with the claims file.  Pursuant to the Board's June 2012 and March 2013 remand directives, service personnel records, outstanding VA and private treatment records and Social Security Administration (SSA) records have been added to the record.   

The Veteran was afforded a VA examination in July 2012.  In accordance to the Board's March 2013 and November 2013 remand directives, addendum opinions and rationales were obtained.  The VA examiners substantially complied with the remand directives by addressing the pertinent information sought, and a further remand is not required.  The examination and addendum opinions cover all pertinent aspects of the claim and are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

There has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed.  

The duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

Where a psychosis is manifested to a compensable degree within the initial post-service year, service connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that he developed a psychiatric disability during military service and that he has suffered from the condition since that time.  He further contends that he was discharged from military service as a result of his psychiatric condition.  

Turning to the evidence of record, service treatment records are negative for a diagnosis of, or treatment for, a psychiatric disorder.  The records reflect that the Veteran had a number of disciplinary problems during service.  He was found unsuitable for service and was subsequently discharged.  Although the appellant indicated that he had a history of depression in his separation Report of Medical History dated in November 1980, an accompanying Report of Mental Evaluation indicated that he had normal behavior and thought content, was fully alert and oriented, his mood or affect was normal and his thinking process was clear.  It was determined that he was mentally responsible.  

Post service treatment records from a correctional facility indicate that the appellant was diagnosed with depression in May 2003 and with paranoid schizophrenia in July 2006.

VA treatment records dated from September 2003 to November 2007 note treatment for schizophrenia, depression, and drug addiction.  

Records from the Social Security Administration demonstrate that the Veteran was determined disabled for benefit purposes in August 2007 due, in part, to paranoid schizophrenia and other functional psychotic disorders.  

VA treatment records dated in December 2008 note treatment for paranoid schizophrenia.  However, treating physicians determined that the diagnosis of schizophrenia was dubious.  Further evaluation suggested that the appellant was malingering, as his evaluation showed inconsistent and unreliable responses.  It was noted that although the appellant had symptoms that temporarily mimicked schizophrenia, he did not have the condition.  It was determined that the appellant had not shown any genuine evidence of mental illness, other than substance abuse.  Notably, it was reported that the Veteran admitted to lying about his symptoms.  Thereafter, the appellant was diagnosed with malingering and antisocial personality.

At the May 2012 Board videoconference, the Veteran reported a number of in-service incidents, including allegations of molestation of a Cuban refugee, a threat for money from a fellow solider and an incident with a colonel, which he asserted affected him emotionally and psychologically.  Following separation from the military, he reported that he began having unsatisfactory behavior and was incarcerated on multiple occasions.  He also suggested that he started abusing drugs and alcohol which he contends is among the risk factors of people with schizophrenia.  He reported that he was diagnosed with schizophrenia while incarcerated and had been receiving treatment for the condition since that time.  His brother stated that prior to military service the appellant had a pleasant attitude and finished everything.  However, following separation from service, his attitude changed, he never finished anything, could not maintain employment, had violent tendencies and would drift into deep depressions.  His sister-in-law testified that his motivational skills had changed since military service.

In a June 2012 lay statement submitted in support of the Veteran's claim, it was reported that the appellant returned from military service with a bad attitude, stayed angry and assaulted loved ones.  It was also noted that he was unable maintain employment, would drift into deep depressions, had conversations with imaginary objects and began using drugs and alcohol as a result of hearing voices. 

The Veteran was afforded a VA examination in July 2012.  At that time, the examiner determined that the appellant did not meet the criteria for a thought disorder.  She noted that the appellant may have psychotic symptoms, but it was more likely than not that they were related to his drug use.  She further noted that VA discharge summaries supported her opinion as the Veteran has no Axis I diagnosis with the exception of polysubstance abuse, in full remission, per the appellant's report.

In a July 2013 addendum opinion, following review of the appellant's SSA records, the examiner determined that additional records did not alter her previous decision.  She noted that following the July 2012 VA examination, she offered no diagnosis for the Veteran.  She noted that the appellant's long history of drug abuse and likely malingering contributed to the clinical presentation of the Veteran over the course of several years.  She noted that the Veteran had been psychologically tested several times, clinically interviewed and evaluated by numerous mental health specialists, and observed over the course of several inpatient psychiatric hospitalizations.  Over the course of time, VA providers have conceptualized much of the psychiatric/psychotic symptoms as related to long-term drug abuse and intentional exaggeration.  She noted that while the SSA evaluation was accurate in many ways, it was not as reliable as VA records regarding diagnosis.  She noted that the SSA evaluation was a compilation of some of the VA records and mostly the Veteran's self-report and presentation.

The Veteran provided the report from a May 2013 private evaluation.  Following mental examination of the Veteran, the physician diagnosed paranoid schizophrenia with polysubstance abuse in remission.  The physician did not indicate whether the condition was related to the Veteran's period of military service.

An additional VA addendum opinion was provided by a different VA physician in January 2014.  The physician determined that the information contained in the Veteran's service personnel records did not alter the diagnosis or opinion rendered by the July 2012 VA examiner.  The physician noted that a November 1980 Report of Mental Status Examination indicated that all elements of the Veteran's mental status examination were within normal limits.  As such, there was nothing to support a diagnosis of a mental disorder at the time of the appellant's military service.

Analysis

After a review of the evidence, the Board finds that the Veteran does not have a valid diagnosed psychiatric disorder now or at any time during the appeal period and, therefore, service connection is not warranted.  

While the Veteran was initially thought to suffer from paranoid schizophrenia, his VA treating physicians determined that he was malingering and lying about his symptoms.  Thereafter, it was determined that the appellant did not have a mental disability.  The July 2012 VA examiner also determined that the Veteran did not have a psychiatric disorder.  She further opined that, although he displayed psychotic symptoms, they were more likely related to his drug use.  Moreover, the VA physician who provided the January 2014 addendum opinion confirmed that there is no indication that the appellant has a mental disorder nor does the record suggest that he suffered from a mental condition during military service.

The Board has considered the Veteran's reports that he suffers from an acquired psychiatric disorder.  These reports are competent; however, the Board finds that the statements are not credible.  See Buchanan v. Nicolson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  In this regard, although the record suggests that the Veteran suffered from schizophrenia, it was determined that the diagnosis was unreliable as it was based on the appellant's false representation of symptoms associated with the mental disorder.  The record also indicates that the appellant admitted to lying about his psychiatric symptoms. 

The Board also acknowledges that the May 2013 private physician diagnosed schizophrenia.  However, it appears that the private physician's diagnosis was based on statements by the Veteran, which have been found to be not credible.  There is also no indication that the physician reviewed the claims file prior to making his determination.  Likewise, SSA records suggest that the Veteran was awarded benefits due, in part, to paranoid schizophrenia.  The Board notes that the benefits were awarded in 2007, prior to the Veteran reporting that he lied about his symptoms.  As such, the SSA and private physician diagnoses of schizophrenia are deemed to be outweighed by the later and more comprehensive VA opinions finding no acquired psychiatric disorder.  

In sum, for the reasons discussed above, the weight of the evidence is against a finding that the Veteran has a validly diagnosed psychiatric disorder.  Service connection may not be granted where there is no present disability shown.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as the preponderance of the evidence is against service connection, the reasonable doubt does not arise, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection of a psychiatric disorder is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


